DETAILED ACTION
Applicants' arguments, claim amendments, and declaration, all filed April 28, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 97-98, 101-105, 111, and 113-115 are rejected under 35 U.S.C. 103 as being unpatentable over Koop (U.S. 2014/0079806 – provided via IDS dated 12/11/2018) in view of Thompson (U.S. 2015/0314471). 
Koop teaches mixtures of penflufen and copper compounds for use as a wood preservative [0035]. The combination of penflufen and copper compounds is taught to exhibit synergy [0034-0035]. Copper compounds include copper carbonate and copper oxide [0035],[0175]. The examples demonstrate a ratio of copper oxide:penflufen of 1:1 to 8:2 (i.e. 4:1)[0175]. Koop teaches the synergism was determined according to the method of Kull [0165] and used against the wood destroying organism Gleophyllum trabeum [0175] and the wood was pine [0184]. Koop teaches the compositions may take the form of emulsions, solutions, and very fine encapsulations in polymeric substances [0029]. Water-based wood preservatives may be employed [0030],[0153],[0158] as well as organic solvents and mixtures with water [0030]. Dispersants may be lignosulfite waste liquors [0030].
Koop does not teach the form of the copper carbonate. 

It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Koop to choose micronized basic copper carbonate as the copper compound and water as a carrier (or a diluting agent) and include dispersants to prevent particle agglomeration. Further, it would have been prima facie obvious to use a species of pine wood and a known wood destroying organism such as Gleophyllum trabeum. 

Claims 97-98, 101-105, 111-121 are rejected under 35 U.S.C. 103 as being unpatentable over Koop (U.S. 2014/0079806 – provided via IDS dated 12/11/2018) in view of Thompson (U.S. 2015/0314471), the combination taken further in view of Lo (U.S. 2014/0171312). 
The combination of Koop and Thompson is discussed above, but does not teach specific dispersants. 
Lo teaches that suitable dispersants for a pesticidal composition include sodium lignosulfonates and sodium naphthalene sulfonate formaldehyde condensates [1012], [1027]. The pesticide composition may include copper and may take the form of 
It would have been prima facie obvious to one of ordinary skill in the art making the formulation of Koop and Thompson to use the dispersant taught by Lo to disperse the fine particles. Further, it would have been prima facie obvious to use fine particles in the size range taught by Lo. Regarding the recited particle size ranges, overlapping ranges are prima facie obvious absent evidence of unexpectedness or criticality. MPEP 716.02(d). Regarding claims 104, 105 and 121, there is no evidence of record that the composition rendered obvious by the prior art is instable or susceptible to degradation. Thus, one of skill in the art formulating the composition of the prior art would have a general expectation of stability and minimal degradation. Examiner notes that Applicants statement that “[c]ompositions comprising micronized particles frequently suffer from aggregation or other morphological instability” ([0007] of instant spec) does not imply that the active agent is susceptible to degradation or that the particle size is prone to change. 


Obviousness Remarks
Applicants argue that a prima facie case of obviousness has not been demonstrated because the Office has not provided evidence of why one of ordinary skill in the art would select water as the carrier and include a micronized copper compound with penflufen, let alone the unexpected results achieved by independent claim 97. 
Examiner disagrees. A prima facie case of obviousness has been established. prima facie case of obviousness established by KSR Int'l Co. v. Teleflex Inc.,  USPQ2d 1385, 1395-97 (2007). Here, the predictable result is the preservation of wood, which is taught by both Koop and Thompson. Thus, the burden of Examiner is met. It is the burden of Applicants to establish an unexpected result which is commensurate in scope with the instant claims to overcome the prima facie case of obviousness.  Applicants have not met their burden because the instant claims are not commensurate in scope with the unexpected results presented by Applicants for the reasons detailed herein. 

Applicants submit that Examiner used improper hindsight in constructing the prima facie case of obviousness. 
Examiner disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants argue that based on the 37 CFR 1.132 declaration of Jun Zhang, Applicants have presented unexpected results that overcome the obviousness rejection. The declaration provides Tables 1 and 2 which compare penflufen concentration over time in a suspension prepared from micronized basic copper carbonate and micronized 
Examiner disagrees. To overcome a prima facie case of obviousness, such as that presented above, by demonstrating unexpected results, Applicants have the burden of demonstrating the result is commensurate in scope with the claims (MPEP 716.02(d)) Here, the test data is limited to 0.25-25% wt/wt basic copper carbonate, but the claims permit any weight. Moreover, the test data requires a dispersant, but only claims 102, 111 and 112 require a dispersant. Dr. Zhang states, “while BYK-LP N 22540 polymeric dispersant was used, the dispersion of micronized copper is suitable without a dispersant and/or with a different dispersant”. However, being suitable and exhibiting an unexpected result are not equivalent. Dr. Zhang also states, “it was observed that the suspensions were stable over the tested copper concentrations 0.25 wt/wt% to 25 wt/wt%. Accordingly, based on the results from suspensions 1-5 and 11-28, based on my experience, compositions comprising copper concentrations outside of the range of 0.25 wt/wt% to 25 wt/wt% would also have the surprising chemically stability”. Examiner is unpersuaded that compositions having less than 0.25 wt/wt% copper would necessarily exhibit the unexpected result, based on the data point of suspension 15 and the vague wording of the declarants statement. Including no concentration is the claim is particularly problematic where the wood preservative is used as a concentrate or a diluted solution (claim 98). More specifically, a general expectation of “surprising chemical stability” is not equivalent to showing no change in penflufen concentration 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 97-98, 101-105, 111-121 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 174-179 and 184-187 of U.S. Patent Application No. 15/933,047 and over claims 1-27 of U.S. Patent Application No. 16/322,060, each taken in view of Koop (U.S. 2014/0079806 – provided via IDS dated 12/11/2018). Although the claims at issue are not identical, they are not patentably distinct from each other because one of skill in the art would have found it prima facie obvious to combine a copper compound with penflufen with an expectation 

Claims 97-98, 101-105, 111-121 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 97, 98, 100, 102-108, 112-129 of U.S. Application No. 16/216,486 and over claims 1, 5, 6, 24-28, 28, 31-33, 35, 38-40, 48-50, 52-86, 88-92, and 95 of U.S. Patent Application No. 15/840,877, each taken in view of Koop (U.S. 2014/0079806 – provided via IDS dated 12/11/2018). Although the claims at issue are not identical, they are not patentably distinct from each other because one of skill in the art would have found it prima facie obvious to combine a micronized basic copper carbonate with penflufen with an expectation of synergy. 


Double Patenting Remarks
Applicants argue that because application 15/933,047 was a later effective filing date than the instant application, where the instant application is otherwise in condition for allowance, the provisional double patenting rejection of the ‘047 application should be withdrawn. 
Examiner disagrees. Since the present claims are not otherwise allowable, Applicants argument is unpersuasive. Accordingly, the rejection is maintained. 

Applicants argue that because the claims of 15/322,060 recite an amine-copper complex and the instant claims recite micronized basic copper carbonate, the instant claims are patentably distinct from the ‘060 claims.



Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612